Citation Nr: 1718879	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  14-28 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for left foot disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to July 1967.  The left foot matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO); TDIU is before the Board on appeal from a May 2014 rating decision by the Huntington, West Virginia, RO; the claims file is now in the jurisdiction of the Louisville RO.   

The Veteran had been represented by The American Legion.  In April 2016, he revoked authorization for such representation; the record does not reflect that he has appointed new representation.

The issues of service connection for diabetes mellitus and an autoimmune disability and seeking increased ratings for posttraumatic stress disorder (PTSD), coronary artery disease (CAD), left knee osteoarthritis, and right ankle osteoarthritis were raised in an August 2016 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.
The record reflects that the Veteran receives U.S. Railroad Retirement Board (RRB) disability benefits, and that he has provided some of his RRB records (indicating that he was determined to be unemployable due to non-service-connected cervical stenosis and bilateral carpal tunnel syndrome) to VA.  In his TDIU application, he stated that he is unemployable due to service-connected PTSD, CAD, left knee arthritis, and right ankle arthritis.  The Veteran's complete RRB disability file must be secured to complete the record/resolve the apparent conflict regarding the reason for the disability retirement.  See 3.159(c)(2).

The Veteran appears to receiving ongoing treatment for the disabilities at issue.  As records of such treatment are clearly pertinent (and may be critical) evidence in the matters at hand (and VA records are constructively of record), updated treatment records must be obtained.

Left Foot

On April 2013 VA examination, the examiner opined that there was no clinical disability, based on normal x-rays.  However, on April 2014 VA examination, the same examiner identified that finding as an error; acknowledged that x-rays indicated old trauma; and updated the diagnosis to "fracture, left foot, with persistent pain."  The examiner offered to provide a revised opinion, but no further opinion was received.  As the negative nexus opinion was clearly based on an inaccurate factual premise, remand for a new opinion is required.

Furthermore, the nature and etiology of the Veteran's claimed left foot disability is unclear.  The record suggests that a left foot fracture occurred in 2001.  (See, e.g., May 2001 private treatment record (noting 2-3 weeks of left foot pain and x-ray evidence of fracture) and RRB decision (noting May 2001 fracture.))  However, the record also suggests that a left foot disability is the result of a land mine injury during active service (see, e.g., June 2013 private treatment record noting Veteran's report of left foot land mine injury and February 2016 VA treatment record noting left foot sensory deficit likely secondary to combat-related blast injury) or that it is secondary to another (non-service-connected) disability (see, e.g., June 2013 private treatment record (noting possible left S1 radicular impingement) and June 2016 VA treatment record (noting lumbar degenerative disc disease with radicular symptoms into left lower extremity).  

Regarding the Veteran's theory of entitlement (that his left foot was injured in a land mine explosion during service), his service treatment records (STRs) do not appear to be complete with respect to such incident.  Any existing Records of his treatment following the land mine injury must be sought.

TDIU

The Veteran meets the schedular requirements for TDIU (as the lower extremity disabilities are considered together as a single disability, and application of the bilateral factor is appropriate).  The record suggests that he is precluded from physically demanding forms of work, but is unclear whether sedentary employment is precluded.  While his private physicians have opined that his service-connected heart disability precludes all work, they do not explain how that disability impacts sedentary employment, and there are VA medical opinions indicating that it does not.  (Compare August and September 2013 letters with January 2013 and April 2014 VA examination reports.)  Furthermore, it is alleged that the Veteran's PTSD has increased in severity since his last examination.  (See July 2016 letter from the Veteran's spouse and August 2016 substantive appeal).  Further examinations to determine the current severity of the  PTSD and to resolve the conflicting evidence regarding the impact of his heart disability on employment are necessary.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record from the RRB complete copies of their decision awarding the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained.
2.  The AOJ should secure for the record complete  records of VA all evaluations and treatment the Veteran has received for the disabilities at issue (that are not already associated with the claims file.)  The AOJ should also ask him to identify (and provide releases for VA to obtain records of) any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  The AOJ should arrange for exhaustive development to obtain any additional STRs pertaining to treatment the Veteran for injuries sustained in a land mine explosion, to include any records of in-patient treatment.  All facilities where such records may be stored should be searched.  If such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate medical provider to determine the nature and likely etiology of his left foot disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his complaints of pain/symptoms and treatment since active service) the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left foot disability found/shown by the record.

(b) Please identify the likely etiology for each left foot disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's active service, to include a land mine blast injury therein?

If a current left foot disability is deemed to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner is specifically requested to comment on, and resolve the apparent conflict in, the lay and medical record regarding the nature and etiology of the claimed left foot disability, to include: May 2001 private treatment record (noting 2-3 weeks of left foot pain and x-ray evidence of fracture); RRB decision (noting May 2001 fracture); June 2013 private treatment record (noting Veteran's report of left foot land mine injury and clinician's finding of possible left S1 radicular impingement); February 2016 VA treatment record (noting left foot sensory deficit likely secondary to combat-related blast injury); and June 2016 VA treatment record (noting lumbar degenerative disc disease with radicular symptoms into left lower extremity).  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

5.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously noted (to specifically include consideration of lay reports of increased potential for violence and auditory hallucinations) and any increase in the severity of prior noted PTSD symptoms.  The examiner should describe the functional impairment caused by the Veteran's service-connected PTSD (alone and in combination with his other service-connected disabilities), document the Veteran's reported education and work experience, and comment on his ability to function in an occupational environment.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so

6.  The AOJ should also arrange for a heart diseases examination of the Veteran to assess the current severity of his CAD.  The examiner must review the record in conjunction with the examination.  All appropriate testing, to include METs testing, should be performed (if such testing is medically contraindicated, it should be so noted, with explanation, and the examiner should provide a METs estimate, with explanation).  The examiner should specifically comment on, and resolve, the apparent conflict between the opinions in August and September 2013 letters from the Veteran's private physicians (indicating that he is unemployable due to service-connected cardiac disability) and the findings on January 2013 and April 2014 VA examinations (that sedentary employment is not precluded).  The examiner should describe the functional impairment caused by the Veteran's service-connected CAD (alone and in combination with his other service-connected disabilities), and comment on his ability to function in an occupational environment. 

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

7.  The AOJ should then review the record, arrange for any additional development suggested by the record, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

